
	

113 HRES 679 IH: Condemning the Ukrainian separatists illegally occupying the Ukrainian city of Donetsk, and the surrounding territory, as terrorists for shooting down a civilian passenger airliner, Malaysian Airlines Flight MH17, and condemning the Government of the Russian Federation for supplying the arms.
U.S. House of Representatives
2014-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 679
		IN THE HOUSE OF REPRESENTATIVES
		
			July 22, 2014
			Mr. Fitzpatrick (for himself, Mr. Coffman, Mr. Ellison, Mr. McKinley, Mr. Enyart, and Mr. Wolf) submitted the following resolution; which was referred to the Committee on Foreign Affairs
		
		RESOLUTION
		Condemning the Ukrainian separatists illegally occupying the Ukrainian city of Donetsk, and the
			 surrounding territory, as terrorists for shooting down a civilian
			 passenger airliner, Malaysian Airlines Flight MH17, and condemning the
			 Government of the Russian Federation for supplying the arms.
	
	
		Whereas the city of Donetsk, and the surrounding area, are recognized by the United States as being
			 under the jurisdiction of the Government of Ukraine;
		Whereas the city is occupied by a militant group wishing autonomy from the Government of Ukraine;
		Whereas this entity, calling itself the Donetsk People’s Republic, is not recognized as being
			 autonomous by any sovereign nation;
		Whereas the United States believes actions made by the separatists in Donetsk are efforts by the
			 Russian Federation to destabilize the Ukraine;
		Whereas the United States-Ukraine ambassador Geoffrey R. Pyatt characterized the separatists in
			 Donetsk as terrorists;
		Whereas Malaysian Airlines Flight MH17 was shot down by a SA–11 Gadfly within the surrounding area
			 of Donetsk;
		Whereas the act of targeting, engaging, and destroying a passenger airline of non-combatants is
			 considered an act of terror;
		Whereas the SA–11 Gadfly is a Russian made Buk surface-to-air missile system; and
		Whereas producing weapons to a terrorist organization is considered by the international community
			 as state-sponsored terrorism: Now, therefore, be it
	
		That the House of Representatives—
			(1)condemns the Ukrainian separatists illegally occupying the Ukrainian city of Donetsk and the
			 surrounding territory, as terrorists for shooting down a civilian
			 passenger airliner, Malaysian Airlines Flight MH17, and condemning the
			 Government of the Russian Federation for supplying the arms;
			(2)calls on the Ukrainian separatists of Donetsk to disband and relinquish rightful control of the
			 city of Donetsk and the surrounding area to the Government of Ukraine;
			(3)calls on the Government of the Russian Federation to immediately desist attempts to undermine the
			 Government of Ukraine and to cease the arming of all militaristic and
			 terroristic groups;
			(4)calls on the President and Secretary of State, in cooperation with responsible nations, to
			 immediately condemn the Ukrainian separatists of Donetsk for shooting down
			 a civilian passenger airliner and the Russian Federation for supplying the
			 arms; and
			(5)urges the President and Secretary of State to utilize all available means to compel the Government
			 of the Russian Federation to withdraw all support from all militaristic
			 and terroristic groups whose goal is to undermine the Government of
			 Ukraine.
			
